 

GUARANTY

 

 

 

 

 

 

 

 

 

 

TO:

 

21ST MORTGAGE CORPORATION

 

 

 

 

620 MARKET ST., SUITE 100

 

 

 

 

KNOXVILLE, TN 37902

 

 

In consideration of your extension of credit to Sun Home Services, Inc. ., its
successors and assigns (hereinafter called “principal debtor”), whether now
outstanding or made in the future, for the financing of goods, wares,
merchandise and services, the undersigned guarantor hereby unconditionally
guarantees payment of whatever sums said principal debtor shall at any time owe
you or any company affiliated with you, whether heretofore or hereafter
incurred, including interest, finance charges or service charges thereon, and
including reasonable attorneys’ fees and all court costs incurred in collecting
each sums; and you shall be under no obligation of due diligence to enforce any
claims against the principal debtor or of otherwise exhausting any of your
remedies against the principal debtor, any other obligor or any other guarantor,
or of enforcing any rights against any collateral for said indebtedness prior to
enforcing payment hereunder by the undersigned guarantor.

This guaranty is to take effect without notice of its acceptance, which notice
is hereby waived, and is to be continuing guaranty in full force and effect
until the effective date of a written notice of revocation delivered to you
either personally or by Registered or Certified mail. It is understood and
agreed that the effective date of any revocation shall be 90 days after your
receipt of such notice, and that such revocation shall not discharge the
obligation of the undersigned guarantor with respect to indebtedness incurred by
the principal debtor prior to said effective date of revocation.

You are hereby authorized to change the time and manner of payment of any
indebtedness of said principal debtor; to take and make changes in notes,
security or other obligations therefore to add or release additional guarantors;
to obtain or release additional guaranties; to take such action as you deem
advisable for the enforcement, collection, or compromising of any such
indebtedness or any part thereof, or enforcing any security interest therefore;
and to grant renewals or extensions of the time of payment of any such
indebtedness, all without notifying or obtaining the consent of the undersigned
guarantor or in any way affecting the consent of the undersigned guarantor under
this guaranty.

Protest and demand upon the principal debtor, notice to the undersigned
guarantor of defaults of the principal debtor, notice to the undersigned
guarantor of your extension of credit from time to time to the principal debtor,
and notice of the sale of any collateral are all hereby waived.

The undersigned guarantor hereby consent and agree that your books and records
showing the account, obligations, and indebtedness of the principal debtor shall
be admissible in evidence and shall be binding upon the undersigned guarantor
for the purpose of establishing the items therein set for the, and shall
constitute prima facie proof thereof. The undersigned guarantor hereby also
agree to provide full and complete financial information at such times as the
Company may request.

This guaranty shall inure to the benefit of your successors and assigns and
shall be binding upon the personal representatives, administrators, trustees,
executors, heirs, legatees, successors and assigns of the undersigned guarantor.

The foregoing constitutes the complete guaranty agreement, there being no other
representations or warranties made, and such guaranty cannot be altered, changed
or amended in any way except by an instrument in writing signed by your duly
authorized officer.

The undersigned agrees that if a dispute between you and the principal debtor is
being arbitrated, the responsibility of Guarantor will be included in the same
arbitration, subject to the same rules and procedures governing the arbitration
between you and the principal debtor.

BY AFFIXING SIGNATURE HERETO, THIS CERTIFIES THAT THE UNDERSIGNED HAS READ THIS
GUARANTY AGREEMENT IN ITS ENTIRETY AND EXECUTES IT FOR THE CONSIDERATION THEREIN
EXPRESSED.

 

--------------------------------------------------------------------------------

Dated at                                                                     
                                                                               
               

this 6th day of March, 2009.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

 

Guarantor:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

Company Name

 

Sun Communities, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print name

 

Debra K. Wiltfang

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

27777 Franklin Rd., Ste 200
Southfield, MI 48034

 

Title

 

EVP, CFO, Secretary, Treasurer

 

 

 